Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 21-26 and 37-40 in the reply filed on March 7, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 40, it is unclear whether the air guns are actuated at least partially “on a towing velocity” or “based on a towing velocity”.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 21, 22, 24, 26 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Eick et al (‘212) in view of the PG-Publication to Hopperstad et al (‘277).
 	Eick et al discloses a method and system for individual source actuation by individually actuating source elements (air-guns) of a source subarray according to an actuation sequence based on the sizes of air-guns (see Figs. 2-4 and paragraphs 0022, 0024 and 0026).
	The difference between independent claims 21 and 37 is in what the actuation sequence is based upon.  As aforementioned, Eick et al suggests the actuation sequence is based upon the sizes of the air-guns whereas claims 21 and 37 claim the actuation sequence is partially based on “a relative cross-line position and a relative depth of each of the source elements”.
	Hopperstad et al discloses a seismic source array and teaches that the design of the source array amounts to the selection not only of the number of individual sources and their strengths (Eick et al) but also their positions (cross-line position and depths).
	Therefore, in view of Hopperstad et al, it would be obvious to one of ordinary skill in the art to better design a source array by modifying the actuation sequence of Eick et 
	Per claims 22 and 24, see Eick et al, paragraph 0024.
	Per claim 26, see Eick et al, Figs. 2 and 3.
	
7.	Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Eick et al (‘212) in view of the PG-Publication to Hopperstad et al (‘277), as applied to claim 21 above, and further in view of the PG-Publication to Ross et al (‘701).
	Per claims 23 and 25, Ross et al teaches (see paragraphs 0045 and 0050) that actuation sequences are commonly based on time intervals (delays) that vary randomly or pseudo-randomly.  Therefore, to have further modified Eick et al to include such random time delays would have been obvious to one of ordinary skill in the art.

8.	Claims 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Eick et al (‘212) in view of the PG-Publication to Hopperstad et al (‘277), as applied to claim 37 above, and further in view of the PG-Publication to Parkes et al (‘983).
	Per claim 38, Parkes et al teaches (see paragraph 0035) actuating air guns outside bubbles formed by a previous air gun actuation and actuating a specific air gun within a bubble period of a previous actuation such that it would have been obvious to one of ordinary skill in the art to have further modified Eick et al to actuate the air guns in such a manner.
.

9.	Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Eick et al (‘212) in view of the PG-Publication to Hopperstad et al (‘277), as applied to claim 37 above, and further in view of the PG-Publication to Ruet (‘435).
	Per claim 39, Ruet teaches (see Figs. 4A-4D) particular geometries of source arrays known in the art for achieving dense coverage and increased energy output for source arrays such that it would have been obvious to one of ordinary skill in the art to have further modified Eick et al to include such.

Double Patenting
10.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 21-26 and 37-40 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-3, 5, 6, 8, 9, 11, 13, 14 and 22 of U.S. Patent No. 10,495,770. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claimed limitations found in the current claims read upon similar limitations in the above-noted claims of the ‘770 patent.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl